                                                                      Case 2:15-cv-01021-RFB-DJA Document 95 Filed 11/13/19 Page 1 of 2




                                                            1    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            2    NICHOLAS E. BELAY, ESQ.
                                                                 Nevada Bar No. 15175
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                            6    Email: nicholas.belay@akerman.com
                                                            7    Attorneys for Bank of America, N.A.
                                                            8
                                                                                             UNITED STATES DISTRICT COURT
                                                            9
                                                                                                       DISTRICT OF NEVADA
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   BANK OF AMERICA, N.A.,                           Case No.: 2:15-cv-01021-RFB-DJA
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                               Plaintiff,
AKERMAN LLP




                                                                                                                  MOTION TO REMOVE ATTORNEY
                                                            13                                                    FROM ELECTRONIC SERVICE LIST
                                                                 v.
                                                            14
                                                                 SFR INVESTMENTS POOL 1, LLC;
                                                            15   SOUTHERN HIGHLANDS COMMUNITY
                                                            16   ASSOCIATION; DOE INDIVIDUALS I-X,
                                                                 inclusive; and ROE CORPORATIONS I-X,
                                                            17   inclusive;

                                                            18                    Defendants.
                                                                 SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                            19
                                                                 limited liability company,
                                                            20
                                                                               Counter/Cross Claimant,
                                                            21
                                                                 v.
                                                            22
                                                                 BANK OF AMERICA, N.A., a national
                                                            23
                                                                 association; KB     HOME  MORTGAGE
                                                            24   COMPANY, a foreign corporation; RYAN
                                                                 MURPHY, an individual,
                                                            25
                                                                               Counter/Cross Defendants.
                                                            26

                                                            27

                                                            28

                                                                 50798320;1
                                                                     Case 2:15-cv-01021-RFB-DJA Document 95 Filed 11/13/19 Page 2 of 2




                                                            1    TO:          ALL PARTIES, AND THEIR COUNSEL OF RECORD:

                                                            2                 PLEASE TAKE NOTICE that Bank of America, N.A., hereby provides notice that Jared M.

                                                            3    Sechrist, Esq., is no longer associated with the law firm of Akerman LLP.

                                                            4                 Akerman LLP continues to serve as counsel for Bank of America, N.A. in this action. All

                                                            5    items, including, but not limited to, pleadings, papers, correspondence, documents and future notices

                                                            6    in this action should continue to be directed to Darren T. Brenner, Esq. and Nicholas E. Belay, Esq.

                                                            7
                                                                              DATED this 13th day of November, 2019.
                                                            8
                                                                                                                AKERMAN LLP
                                                            9
                                                                                                                /s/ Nicholas E. Belay
                                                            10                                                  DARREN T. BRENNER, ESQ.
                                                                                                                Nevada Bar No. 8386
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                  NICHOLAS E. BELAY, ESQ.
                                                                                                                Nevada Bar No. 15175
                      LAS VEGAS, NEVADA 89134




                                                            12                                                  1635 Village Center Circle, Suite 200
AKERMAN LLP




                                                                                                                Las Vegas, NV 89134
                                                            13
                                                                                                                Attorneys for Bank of America, N.A.
                                                            14

                                                            15
                                                                                                           COURT APPROVAL
                                                            16
                                                                              IT IS SO ORDERED.
                                                            17
                                                                                    11/14/2019
                                                                              Date:______________
                                                            18
                                                                                                                       ___________________________________
                                                            19                                                         UNITED STATES MAGISTRATE JUDGE
                                                                                                                       Case No.: 2:15-cv-01021-RFB-DJA
                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                   2
                                                                 50798320;1
